Citation Nr: 1327252	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  05-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Appellant served on active duty from August 1967 to August 1969.  She also had subsequent service with the United States Marine Corps Reserves through at least 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in New Orleans, Louisiana, which denied service connection for PTSD.  

In March 2008, the Appellant testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided in Washington, DC.  A transcript of the hearing has been associated with the Appellant's claims file.  

The Board remanded the claim in February 2009 and August 2011 for further development.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Appellant specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Appellant has been diagnosed with psychiatric disorders other than PTSD, the issue on the title page has been recharacterized. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

The Appellant asserts that during a period of active duty for training (ACDUTRA) at Camp Pendleton, she was part of a recovery team that had to pick up body parts after a helicopter crash.  She indicated that two of the Marines were women in her barracks, and alleges she saw the severed finger of one of the women with her wedding ring still on the finger.  She states that she often has dreams about this incident and still finds the incident regarding the helicopter crash and recovery traumatic for her.  

The Appellant has stated that she has memory problems, and cannot recall the names of the victims of the alleged crash.  She has been unable to recall the exact date of the alleged crash, but asserts that it occurred during a period when she was serving on ACDUTRA.  Following the Board's August 2011 Remand, the Defense Finance and Accounting Service (DFAS) located records showing the periods during which the Appellant earned pay or leave from January 1, 1990 to December 31, 1992.  In particular, DFAS located records showing that the Appellant was in a pay status in the Marine Corps Reserve during certain dates from January 1990 through March 1990.  

The Board directed that, if DFAS located records of the dates of the Appellant's service, the AMC/RO was to contact Camp Pendleton and request a search of records which track aviation accidents to determine whether there was a helicopter crash or aviation accident with death on any of the dates on which the Appellant served on ACDUTRA or INACDUTRA.  The AMC indicated, in pertinent part, that in July 2012 the Military Police Office at Camp Pendleton stated that before a search of police records could be made, the names and social security numbers of the casualties in the alleged helicopter crash and the exact date of the incident must be provided.  No July 2012 report documenting the information appears to be associated with the claims folder.  

The Appellant has stated that she cannot provide names of the victims of the alleged helicopter crash.  It is the Board's opinion that the duty to assist requires VA to establish that no relevant records which might corroborate the Appellant's statements are available for 1990 for Camp Pendleton based on date of occurrence, without victims' names, if such records were not kept or are no longer available.  Stegall v. West, 11 Vet. App. 268 (1998).  A further search must be made in an attempt to assist the Appellant with her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should prepare a summary of each date or period during which the Veteran had service of any type, to include ACDUTRA or INACDUTRA, based on the information supplied by DFAS.  These dates are January 6, 7, and 15, 1990; February 10, 11, and 12 through 25, 1990; and March 6 and 21, 1990.  

2.  The RO/AMC should request that Camp Pendleton, or its higher command, search all available systems of records of casualties, aviation accidents, safety records, or the like, in addition to police reports, using any available repository of records or system of records that might provide relevant information, to determine whether there was a helicopter crash or other aviation accident with death on any of the relevant dates in January 1990 through March 1990.  

If there are no available records of aviation accidents on the specified dates or in the first quarter of 1990, no records of casualties of service members assigned to Camp Pendleton on the specified dates or in the first quarter of 1990, no safety reports for the specified dates which would show the type of safety incident, no records of responses to accidents, and no other records which might assist the Appellant to corroborate her stressor statements are available for 1990, the negative response from Camp Pendleton and/or the higher command/service department must be associated with the claims file or the electronic (Virtual VA) record available on appeal.  The written negative response should reflect the types of databases searched.

3.  If a reported stressor (aviation accident or helicopter crash with service member death) is confirmed at Camp Pendleton on any of the aforementioned dates wherein the Appellant had ACDUTRA or INACDUTRA, the AMC/RO should conduct any additional required development, to include obtaining medical opinion and/or examination.  

4.  Conduct any development required as a result of any information obtained or submitted during the course of this Remand if that evidence is not already addressed in one of the paragraphs from #1 to #3.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


